Order entered January 25, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-01143-CV

                               LAKEITH AMIR-SHARIF, Appellant

                                                 V.

                      QUICK TRIP CORPORATION, ET AL, Appellees

                       On Appeal from the 101st Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. DC-09-13818-E

                                             ORDER
       Before the Court is appellees’ second motion to extend time to file their brief. We

GRANT appellees’ motion as follows. Our records show that by order dated January 7, 2013 we

directed the Clerk of the Court to mail appellant a copy of the reporter’s record. By order dated

December 21, 2012 we ordered appellant to file his brief by January 20, 2013. To date, appellant

has not filed his brief. Appellees’ brief is due within thirty days after appellant’s brief is filed.

See TEX. R. APP. P. 38.6(b).


                                                       /s/    CAROLYN WRIGHT
                                                              CHIEF JUSTICE